DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed January 7, 2021 have been fully considered but they are not persuasive.
A) Applicant’s argument that the references do not disclose the “synergism” of the combination of components is not persuasive. “Synergistic combination” is not defined in the claim or specification.  A person having ordinary skill in the art would recognize the limitation as broadly saying “a combination” since synergism could mean different things to different people.  There is no art-accepted definition of synergism.  Once person could be concerned with corrosion resistant properties, while another could be concerned with reaction acceleration, while another could be concerned with the most economic product. Meeting each of these properties would lead to broadly varied amounts of the salts, yet would also be a “synergistic combination” for different 
B) Applicant’s argument that not every combination of carboxylic salts would result in synergism is not persuasive. As discussed above, different people could be trying to optimize different properties and would consider other combinations of salts than envisioned by the instant applicants that would meet their criteria for “synergism”. 
C) Applicant’s argument that the absence of synergism suggests there is inadequate support for the combination of reference is not persuasive. Recognition of properties in a known composition does not render nonobvious an otherwise known invention.  This is analogous to being required to know if the creator of a composition thought that the composition had synergism in order to known if the composition read on the claims. Further, the teaching of the references is combinable since Carballido . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6, 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Carballido (US 2007/0298246).
Regarding claim 1 and 4: Carballido teaches corrosion inhibiting agents including the combination of organic zinc salts (para. 34). Two of the salts listed are zinc tartrate and zinc citrate (para. 34 and 35), which are two metal polycarboxylates derived from the stoichiometric reaction of metal compounds (zinc) and polycarboxylic acids (citric and tartaric acid) to obtain polycarboxylic metal salts, wherein the polycarboxylic acid in at least one of the polycarboxylic metal salts is different from the other polycarboxylic metal salt. While Carballido teaches other potential combinations of zinc salts (para. 34), the reference identifies a finite number of predictable solutions with a reasonable expectation of success.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the zinc tartrate and zinc citrate and would have been motivated to do so since zinc citrate is preferred, and zinc tartrate is one of about a dozen listed.  Further, in terms of the amount, Carballido teaches that preferably the zinc citrate is used in an amount of 1-20% (para. 35), but that combinations of zinc salts can be used (para. 34).  A person having ordinary skill in the art using this teaching would add the second zinc salt in to the amount, or comparable to the amount of the disclosed zinc citrate, which would overlap the claimed ranges of claim 4.
Regarding claims 6 and 7: Carballido teaches corrosion inhibiting agents including the combination of organic zinc salts (para. 34). The disclosed zinc salts are two metal polycarboxylates derived from the stoichiometric reaction of metal compounds (zinc) and polycarboxylic acids (various, see para. 34) to obtain polycarboxylic metal salts, wherein the polycarboxylic acid in at least one of the polycarboxylic metal salts is different from the other polycarboxylic metal salt. Carballido also discloses epoxy resins (table 2 and para. 51). While Carballido teaches other potential binders (table 2), the reference identifies a finite number of predictable solutions with a reasonable expectation of success.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the epoxy resin and would have been motivated to do so since epoxy resin is a known chemically resistant coating material.  
Regarding claim 14: Carballido teaches treating metal to improve the metal’s corrosion resistance by coating the metal with a binder having corrosion inhibiting agents (abstract). Carballido teaches corrosion inhibiting agents including the combination of organic zinc salts (para. 34). Two of the salts listed are zinc tartrate and zinc citrate (para. 34 and 35), which are two metal polycarboxylates derived from the stoichiometric reaction of metal compounds (zinc) and polycarboxylic acids (citric and tartaric acid) to obtain polycarboxylic metal salts, wherein the polycarboxylic acid in at least one of the polycarboxylic metal salts is different from the other polycarboxylic metal salt. While Carballido teaches other potential combinations of zinc salts (para. 34), the reference identifies a finite number of predictable solutions with a reasonable expectation of success.

Claims 1 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2016/0303009).
Regarding claim 1: Chen et al. teaches one or more zinc salts, such as zinc polycarboxylates such as zinc citrate and zinc oxalate (para. 15). While Chen et al. teaches other potential combinations of zinc salts, the reference identifies a finite number of predictable solutions with a reasonable expectation of success.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the zinc oxalate and zinc citrate and would have been motivated to do so since these salts are identified as potential solutions to the disclosed problem.
Regarding claims 11-13: Chen et al. teaches the composition comprises oil (para. 27), and the amount of the zinc salt at 0.0001-1 wt% (table 1), which overlaps the claimed range.  Silicone oil as disclosed, can be thick, which would read on the “grease” limitation. Any oil can act as a lubricating oil.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Carballido (US 2007/0298246) as applied to claim 14 set forth above and in view of Kryzman et al. (US 2017/0233584).
Regarding claim 15: Carballido teaches the basic claimed process set forth above.  Not disclosed is the zinc oxalate with the zinc citrate.  However, Kryzman et al. teaches forming a zinc oxalate in a similar process (para. 31). Carballido and Kryzman et al. are analogous art since they are both concerned with the same field of endeavor, namely corrosion inhibiting coatings.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the zinc oxalate of Kryzman et al. with the process of Carballido and would have been motivated to do so since Kryzman et al. teaches it can be used as a smart release adjunct. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292.  The examiner can normally be reached on Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEGAN MCCULLEY/           Primary Examiner, Art Unit 1767